                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

REX HORTON                                                      CIVIL ACTION

VERSUS                                                          NO. 19-12021

BP EXPLORATION                                                  SECTION “J” (2)
& PRODUCTION, INC. ET AL.
                                      ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Findings and Recommendation of the United States Magistrate Judge, and the failure

of plaintiff to file an objection to the Magistrate Judge’s Findings and Recommendation,

hereby approves the Findings and Recommendation of the United States Magistrate

Judge and adopts it as its opinion in this matter. Therefore,

      IT IS ORDERED that plaintiff=s complaint is hereby DISMISSED WITH

PREJUDICE for failure to prosecute.

      New Orleans, Louisiana, this 20th day of December, 2019.



                                           ____________________________________
                                                     CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
